Exhibit 10.2

AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GENESIS ENERGY, L.P.
 
 
 
This Amendment No. 2, dated as of March 1, 2010 (this “Amendment”), to the
Fourth Amended and Restated Agreement of Limited Partnership of Genesis Energy,
L.P., a Delaware limited partnership (the “Partnership”) (the “Partnership
Agreement”), is entered into by and among Genesis Energy, LLC, a Delaware
limited liability company and successor to Genesis Energy, Inc., as the sole
general partner of the Partnership (the “General Partner”), and the Limited
Partners as provided herein. Each capitalized term used but not otherwise
defined herein shall have the meaning assigned to such term in the Partnership
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Section 13.1(d) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement to reflect a change that, in the discretion of the General
Partner, does not adversely affect the Limited Partners in any material respect;
and
 
WHEREAS, the General Partner has determined that the amendments contemplated by
this Amendment do not adversely affect the Limited Partners in any material
respect;


WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment; and
 
WHEREAS, on March 1, 2010, the Board of Directors of the General Partner
approved this Amendment.
 
NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:
 
1.     Section 1.1 of the Partnership Agreement is hereby amended by deleting
the definition of “Audit Committee.”
 
2.     Section 1.1 of the Partnership Agreement is further amended by adding, in
alphabetical order, the following definition:
 
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors who are neither officers nor
employees of the General Partner or officers, directors or employees of any
Affiliate of the General Partner.
 
3.     The Partnership Agreement is hereby amended by replacing the term “Audit
Committee,” in each instance in which it appears, with the term “Conflicts
Committee.”
 
-1-
 

 
 

--------------------------------------------------------------------------------

 

    4.     As amended hereby, the Partnership Agreement is in all respects
ratified, confirmed and approved and shall remain in full force and effect.


[Signature page follows.]


-2-

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




GENERAL PARTNER:


GENESIS ENERGY, LLC


By: /s/  R. V. Deere
Name:                      R. V. Deere
Title: Chief Financial Officer


LIMITED PARTNERS:


All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to Powers of Attorney now and hereafter executed in favor
of, and granted and delivered to, the General Partner.


By: GENESIS ENERGY, LLC
General Partner, as attorney-in-fact for the Limited Partners pursuant to the
Powers of Attorney granted pursuant to Section 2.6


By: /s/  R. V. Deere
Name: R. V. Deere
Title: Chief Financial Officer


 

Partnership Agreement—Amendment No. 2
Signature Page
 
 